Case 1:18-cr-00693-RMB Document 107 Filed 07/08/19 Page 1of1

Hogan

Lovells

Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017
T +1212 918 3000
F +1242 918 3100
www.hoganlovells.com

July 8, 2019

BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York

500 Pearl Street

New York, NY 10007-1312

Re: United States v. Ramses Owens, et al., 18 Cr. 693 (RMB)

 

Dear Judge Berman:

We represent defendant Richard Gaffey in the above-referenced matter. At the status conference
on May 29, 2019, the Court directed that any motions to suppress should be filed by July 8, 2019.
We are writing to inform the Court that Mr. Gaffey is not planning to file a suppression motion today.
However, as the Court knows, we have expressed concerns that the search of Mr. Gaffey's
accounting firm, Elder, Gaffey & Paine, P.C., was overbroad. To that end, Mr. Gaffey has moved for
an order compelling the government to disclose the search terms that the government used to
search and review the vast amount of electronically stored information seized from the firm during
the search. Mr. Gaffey is therefore respectfully reserving his right to renew his request to file such a
suppression motion pending the resolution of his motion for disclosure of the search terms and his
review of those terms.

Respectfully submitted,

faba huhle,

Robert B. Buehler

Partner
robert.buehler@hoganlovells.com
D: 212-918-3261

Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells’ is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis
Monterrey Moscow Munich New York Northem Virginia Paris Perth Philadelphia Rome San Francisco Sao Paulo Shanghai Silicon Valley Singapore Sydney Tokyo
Warsaw Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb Business Service Centers: Johannesburg Louisville.
Legal Services Center: Berlin. For more information see www.hoganlovells.com
